DETAILED ACTION
	The receipt is acknowledged of applicants’ request for reconsideration filed 11/11/2020.

Claim 1-8, 10-18 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-12, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathonneau (WO 2012/171850) in view of Sebillotte-Arnaud et al. (US 2001/0039976) both references are of record.

Applicant Claims 
Claim 1 is directed to a composition comprising:
(a)	less than or equal to 5% by weight of at least one anionic surfactant selected from the group consisting of sulfates of alkyl, alkyl ether, and alkylamido ether group containing 6 
(b)	less than or equal to 5% of at least one second surfactant, different from the surfactant (a), selected from the group consisting of betaine amphoteric surfactants, alkyl(poly)glycoside nonionic surfactants, and mixtures thereof;
(c)	15% to 50% by weight of C1-C4 alcohol; and
(d)	at least one solid fatty alcohol, 
the amounts being relative to a total weight of the composition. 

Claim 12 is directed to a composition for caring for keratin materials, comprising:
(a)	from 0.5% to 3% by weight of at least one anionic surfactant chosen from (C6-C30)alkyl sulfates;
(b)	from 0.05% to 2% by weight of at least one second surfactant, different from the surfactant (a), selected from the group consisting of (C8-C22)alkylbetaines, alkyl(poly)glycoside nonionic surfactants, and mixtures thereof:
(c)	from 15% to 50% by weight of a C1-C4 alcohol; and
(d)	from 0.1% to 5% by weight of a solid fatty alcohol,
the amounts being relative to the total a total amount of the composition.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Mathonneau teaches composition for treating keratin materials, washing or conditioning, comprising in a physiologically acceptable medium: a) one or more anionic surfactant selected from the group consisting of alkyl sulfates, alkyl ether, and alkylamido ether group comprising C6-C24, b) one or more surfactant selected from nonionic surfactants, and amphoteric or zwitterionic, c) one or more solid fatty alcohol comprising between C26 and C50, and d) mixture of water and at least one organic solvent selected from C1-C4 lower alcohol such as ethanol, isopropanol, butanol, glycerol, or polyethylene glycol (page 2, lines 1-10, 33-43; page 3, lines 1-10; page 4, lines 3-11; page 7, lines 8-18; page 16, lines 4-6; claims). The amount of anionic surfactant is at least 1 % and preferably ranges from 3-50% based on the total weight of the composition (page 4, lines 8-11). The amount of nonionic surfactant is at least 0.1% and preferably ranging from 1-15% based on the total weight of the composition (page 5, lines30-34). The amount of the solid fatty alcohol is between 0.01-10% and preferably 8-C20 alkylbetaines (page 6, lines 30-34) and/or polyglycoside presented by formula (A):
R1O-(R2O)t (G)v in which: 
R1 represents a linear or branched alkyl and/or alkenyl group, comprising from about 8 to 24 carbon atoms, or an alkylphenyl group whose linear or branched alkyl group comprises from 8 to 24 carbon atoms, 
R2 represents an alkylene group comprising from about 2 to 4 carbon atoms, 
G represents a sugar unit comprising from 5 to 6 carbon atoms,
t denotes a value ranging from 0 to 10 and preferably 0 to 4, preferably 0 to 4, and v denotes a value ranging from 1 to 15. 
Mono- or polyglycosides that are preferred in the present invention are (Cs­C18)alkyl mono- or polyglycosides and are compounds of formula (A) in which: 
R1 more particularly denotes a saturated or unsaturated, linear or branched alkyl group comprising from 8 to 18 carbon atoms, 
t denotes a value ranging from Oto 3 and even more particularly is equal to 0, 
G may denote glucose, fructose or galactose, preferably glucose. 
The degree of polymerization, i.e. the value of v in formula (A), may range from 1 to 15 and preferably from 1 to 4. The average degree of polymerization is more particularly between 1 and 2 and even more preferentially from 1 .1 to 1 .5. 
The glycoside bonds between the sugar units are of 1-6 or 1-4 type and 
 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Mathonneau teaches mixture comprising water and organic solvent comprising C1-C4 alcohols as claimed in amount up to 70-95% of the composition, and while this teaching implies the organic solvent is less than 70% in order to allow for water, the reference however does not teach 15-50% organic solvent as instantly claimed by claims 1 and 12.
	Sebillotte-Arnaud teaches cleansing composition for keratinous materials, such as face, body and hair, comprising a mixture of surfactants including anionic and nonionic surfactants such as taught by Mathonneau (abstract; ¶¶ 0044-0051, 0063-0069, 0073). The composition comprises 0.5-30% organic solvents selected from alcohol containing C1-C6 including ethanol, glycerol, propylene glycol (¶ 0070). The composition has good mixing with water, good rinsing and good tolerability (¶ 0009).  The composition further comprises oil or wax (¶ 0071).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition for 1-C4 alcohol as taught by Mathonneau, and use up to 30% organic solvent in composition as taught by Sebillotte-Arnaud. One would have been motivated to do so because Sebillotte-Arnaud teaches that composition comprising mixture of surfactant similar to the claimed surfactant mixture, and teaches such amount of organic solvent provides composition has good mixing with water, good rinsing and good tolerability. One would reasonably expect formulating a composition for cleansing keratinous materials comprising mixture of surfactants and up to 30% organic solvents wherein the composition has good mixing with water, good rinsing and good tolerability by the user.
Regarding the claimed amounts of anionic surfactants of less than or equal to 5%, 0.1-5% or 0.5-3% as claimed by claims 1, 3 and 12, respectively, Mathonneau teaches at least 1%, and preferably 3-50% that overlap with the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of surfactant (b) of less than or equal to 5%, 0.01-5% or 0.05-2% as claimed by claims 1, 7 and 12, respectively, Mathonneau teaches at least 0.1%, and preferably 1-15% that overlap with the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of C1-C4 alcohol of 15-50% as claimed by claims 1 and 12, respectively, Sebillotte-Arnaud teaches 0.5-30% that overlap with the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed See MPEP 2144.05 [R-5].
Regarding claim 2, the claimed anionic surfactant including alkyl sulfate are taught by both cited references.
Regarding the betaine amphoteric surfactant claimed by claim 4, they are taught by Mathonneau.
Regarding the polyglycoside nonionic surfactants and its formula as claimed by claims 5 and 6, they are taught by Mathonneau.
Regarding the organic solvents claimed by claim 8, both Mathonneau and Sebillotte-Arnaud teach ethanol, glycerol, propylene glycol, etc.
Regarding claim 10 that the solid fatty alcohol comprises 14-30 carbon atoms, Mathonneau teaches solid fatty alcohol comprising between 26-50 carbon atoms that overlaps with the claimed fatty alcohols. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of fatty alcohol of 0.5-10% as claimed by claim 11, Mathonneau teaches overlapping amount of 0.01-10%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the intended use of the claimed composition for keratinous materials as claimed by claims 14 and 15, it is taught by both cited references. Note that the intended use of the composition does not part patentability to composition claims. 
Regarding glycerin (glycerol) claimed by claims 17 and 18, it is taught by both of the cited references. 
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathonneau by itself or optionally in view of Sebillotte-Arnaud as applied to claims 1-8, 10-12, 14, 15, 17 and 18 above, and further in view of Yoshimi (US 2003/0181341, of record).

Applicant Claims 
Claim 13 recites the composition of claim 1 further comprises oil selected from non-volatile hydrocarbon oils.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teaching by Mathonneau by itself or combined with Sebillotte-Arnaud are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While both Mathonneau and Sebillotte-Arnaud desired to add oil or wax to their 
Yoshimi teaches composition for cleansing keratinous material comprising mixture of anionic and nonionic surfactants such as that taught by both Mathonneau and Sebillotte-Arnaud (¶¶0037-0058). The composition comprises oily substances including non-volatile hydrocarbons including petrolatum and mineral oils (¶ 0089). The composition has clean feel, easily rinsed feel, and mildness to the skin, while providing improved skin feel such as moisturized feel and softness (¶ 0008).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising mixture of anionic and nonionic surfactants and oily substance as taught by Mathonneau by itself or combined with Sebillotte-Arnaud, and further add non-volatile hydrocarbon oils as taught by Yoshimi. One would have been motivated to do so because Mathonneau and Sebillotte-Arnaud desired to add oil to the mixture of surfactants and because Yoshimi teaches non-volatile hydrocarbon oils are suitable for mixing with mixture of surfactants similar to those used by Mathonneau and Sebillotte-Arnaud to provide composition has clean feel, easily rinsed feel, and mildness to the skin, while providing improved skin feel such as moisturized feel and softness. One would reasonably expect formulating composition comprising mixture of surfactants and non-volatile hydrocarbon oils that has improved properties during use while moisturizing 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathonneau by itself or optionally in view of Sebillotte-Arnaud as applied to claims 1-8, 10-12, 14, 15, 17 and 18 above, and further in view of FR 2976448 (FR ‘448, machine translation previously provided).

Applicant Claims 
Claim 16 is directed to the solid fatty alcohol of claim 1 being selected from fatty alcohol having from 14 to 22 carbon atoms.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teaching by Mathonneau by itself or combined with Sebillotte-Arnaud are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	FR ‘448 teaches composition for treating keratinous material, including hair, wherein the composition is applied and rinsed off easily. The composition comprises solid fatty alcohol (pages 1 and 2 of the provided translation). Preferred fatty alcohol are those comprising 12-24 carbon atoms in amount of 0.1-30%, preferably 0.5-20%, and more preferably 1-10%, such as cetyl, stearyl, behanic and arachidonic alcohols (page 6), that are disclosed by applicants as C14-C22 fatty alcohols. The composition further comprises mixture of anionic and nonionic surfactant (page 7).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising mixture of anionic and nonionic surfactants and solid fatty alcohol as taught by Mathonneau by itself or combined with Sebillotte-Arnaud, and use the solid fatty alcohols comprising 12-24 carbon atoms such as cetyl, stearyl, behanic and arachidonic alcohols taught by FR ‘448. One would have been motivated to do so because Mathonneau and Sebillotte-Arnaud desired to add solid fatty alcohol to the mixture of surfactants and because FR ‘448 teaches solid fatty alcohol having 12-24 carbon atoms are suitable for mixing with mixture of surfactants to provide composition for treating keratinous materials, including hair, wherein the composition is applied and rinsed off 
Regarding the solid fatty alcohol comprises 14-22 carbon atoms, FR ‘448 teaches solid fatty alcohol comprising between 12-24 carbon atoms that embrace the claimed fatty alcohols. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments & Declaration under
37 C.F.R. § 1.132
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.
Applicants disagree with the office statements that “the comparative data in the Declaration is deficient because the data does not show the effect of the upper and lower limit of the claimed amount by comparing to, e.g., 14.9% and 50.1%.” Applicants argue that, as the Office acknowledges, Mathoimeau does not explicitly teach 10% or more of the C1-C4 alcohol, and the data previously submitted has already shown that with 10% of C1-C4 alcohol, the colour transformation is “inhomogeneity” and can last for less than 10 minutes, while with the lower limit of C1-C4 alcohol in claim 1, the colour transformation is “Yes”, i.e. “homogeneous” and can last for 15 minutes. Such a benefit of the amount of C1-C4 alcohol on color transformation is not taught or suggested by Mathonneau or any other cited reference. Applicants argue that although Sebiliotte-Arnaud discloses a composition comprising 0.5-30% of organic solvents selected from alcohols 1-C6, Sebillotte-Arnaud does not indicate 15%-50% of C1-C4 alcohol would bring the benefit on color transformation as the data previously submitted has already demonstrated. Thus, the person skilled in the art would not have had any motivation to increase the amount of C1-C4 alcohol in Mathonneau to obtain the technical solution as claimed in claim 1.

In response to this argument, it is argued that the present claims are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references, as well the claimed amount of the claimed ingredients. If Mathoimeau was to teach the claimed amount of C1-C4 alcohol, the reference would have been considered for anticipation. Combination of Mathoimeau with Sebillotte-Arnaud teaches using up to 30% organic solvent in composition that comprises mixture of surfactant for the benefit of obtaining composition that has good mixing with water, good rinsing and good tolerability. One would reasonably expect formulating a composition for cleansing keratinous materials comprising the claimed solvent in an amount overlapping with the claimed amount and having the above benefits. Therefore, any property applicants achieved would be expected from the prior art composition achieved by combining the cited references because materials and their properties are inseparable. The properties shown by applicants are not unexpected because the primary reference teaches the claimed composition comprising mixture of surfactant and less than 70% C1-C4 alcohols, and the secondary reference teaches composition comprising mixture of surfactant and 0.5-30% C1-C4 alcohols that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir.1990). Determining the optimal concentration of C1-C4 alcohols is deemed to be routine and well within the skill of the artisan. MPEP 2144.05 reads in-In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235 (CCPS 1955).” Motivation to adjust the amount of C1-C4 alcohol in Mathonneau to that in Sebillotte-Arnaud obtain the composition as claimed in claim 1 exists, even the motivation is different from what applicants had done. One having ordinary skill in the art does not have to combine the references for the reasons that applicants would have combined for. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that Tables A and B in page 4 of the response demonstrate the comparative data and show that the claimed composition, having the claimed amount of the C1-C4 alcohol (c) achieves superior results invisible colour transformation. Specifically, Inventive Examples 1 and B, which contain the claimed amount of the C1-C4 alcohol (c), achieve superior results in visible colour transformation compared to Comparative Examples C’ and D’ which contain an amount of the C3-C4 alcohol (c) outside the claimed range. A person of ordinary skill in the art would not expect such effect from Mathonneau. “One way for a patent applicant to rebut a prima facie case of obviousness is to make a showing of 'unexpected results, i.e., to show that the claimed invention exhibits some superior property or advantage that a person of ordinary skill, in the relevant art would have found surprising or unexpected. In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995). Accordingly, the present data provides a direct comparison with Mathonneau, the closest prior art, and is sufficient to rebut any prima facie case of obviousness over the cited references. Applicant emphasizes that when the unexpected technical effect has been demonstrated by comparing the claims to the solution disclosed in the closest prior art, it is sufficient to rebut any prima facie case.

In response to the above arguments and to the declaration, it is noted that formulae 1 and B contains 15% and 30 % glycerin, respectively. Both of the amounts shown by the declaration are within the amount of 0.5-30% taught by Sebillotte-Arnaud.  C1-C4 alcohol is Sebillotte-Arnaud that taches overlapping amounts of 0.5-30% of C1-C4 combined with mixture of surfactants as instantly claimed.

Applicants disagree with the office statements that the comparative data that the Declaration is deficient because the data shows the color transformation in 15 minutes, but does not show the effect at the 15 minute for the comparative examples. Applicant notes that "Colour transformation / time duration is used to indicate the time the color transformation can last. For example, the inventive compositions have already shown that the color transformation can last for 15 minutes, the comparative compositions have shown that the color transformation lasts for less than 10 minutes, and thus, the data demonstrates that the color transformation, of the inventive compositions can last longer than that of the comparative compositions. 

In response to this argument, it is argued that the closest prior art in terms of the amount of C1-C4 alcohol is Sebillotte-Arnaud that taches overlapping amounts of 0.5-30% combined with mixture of surfactants as instantly claimed. Color transformation is an expected property from the prior art composition comprising all the claimed elements in the claimed amounts. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Products of identical chemical composition cannot have mutually exclusive properties. A conclusion of 

Applicants disagree with the office statements that the comparative data in the Declaration is deficient because the data does not commensurate in scope with the claims, as the examples contain other ingredients not claimed. Applicant notes that the unexpected superior results would extend throughout all combinations of components recited in the claims, where the additional ingredients not listed in the claims but present in the examples do not affect the results. When considering whether proffered evidence is commensurate in scope with the claimed invention. Office personnel should not require the applicant to show unexpected results over the entire range of properties possessed by a chemical compound or composition. Rather, “to be entitled to substantial weight, the applicant should establish a nexus between the rebuttal evidence and the claimed invention, i.e., objective evidence of nonobviousness must be attributable to the claimed invention,” MPEP 2145, Thus, the data clearly establishes a nexus between the improved results and the amount of the alcohol in the composition and is sufficient to rebut the arguments of prima facie obviousness presented by the Examiner.

In response to this argument, it is argued that the data does not compare the present claims with the closed prior art, i.e. Sebillotte-Arnaud that taches overlapping amounts of 0.5-30% of C1-C4 combined with mixture of surfactants as instantly claimed. The declaration includes statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716. All the elements of the claimed composition are taught by combination of the cited references, as well the claimed amount of the claimed ingredients. Any property applicants achieved would be expected from the prior art composition, since materials and their properties are inseparable. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). 

Applicants argue that Yoshimi and F.R. 2976448 thus fail to compensate for the deficiencies of Mathonneau and Sebillotte-Arnaud. 

In response to this argument, it is argued that Yoshimi is relied upon for teaching nonvolatile hydrocarbon oils as claimed by claim 13, and FR ‘448 is relied upon for teaching solid fatty alcohol having 14-22 carbon atoms as claimed by claim 16. The references satisfied the purposes for which they were applied. Further one having ordinary skill in the art would have combined the teachings of Mathonneau with Sebillotte-Arnaud and Yoshimi because all the references are analogous art and from the field of applicants’ endeavor. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 




/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611